Name: Council Directive 89/594/EEC of 30 October 1989 amending Directives 75/362/EEC, 77/452/EEC, 78/686/EEC, 78/1026/EEC and 80/154/EEC relating to the mutual recognition of diplomas, certificates and other evidence of formal qualifications as doctors, nurses responsible for general care, dental practitioners, veterinary surgeons and midwives, together with Directives 75/363/EEC, 78/1027/EEC and 80/155/EEC concerning the coordination of provisions laid down by Law, Regulation or Administrative Action relating to the activities of doctors, veterinary surgeons and midwives
 Type: Directive
 Subject Matter: education;  health;  European Union law
 Date Published: 1989-11-23

 Avis juridique important|31989L0594Council Directive 89/594/EEC of 30 October 1989 amending Directives 75/362/EEC, 77/452/EEC, 78/686/EEC, 78/1026/EEC and 80/154/EEC relating to the mutual recognition of diplomas, certificates and other evidence of formal qualifications as doctors, nurses responsible for general care, dental practitioners, veterinary surgeons and midwives, together with Directives 75/363/EEC, 78/1027/EEC and 80/155/EEC concerning the coordination of provisions laid down by Law, Regulation or Administrative Action relating to the activities of doctors, veterinary surgeons and midwives Official Journal L 341 , 23/11/1989 P. 0019 - 0029 Finnish special edition: Chapter 6 Volume 3 P. 0013 Swedish special edition: Chapter 6 Volume 3 P. 0013 COUNCIL DIRECTIVE of 30 October 1989 amending Directives 75/362/EEC, 77/452/EEC, 78/686/EEC, 78/1026/EEC and 80/154/EEC relating to the mutual recognition of diplomas, certificates and other evidence of formal qualifications as doctors, nurses responsible for general care, dental practitioners, veterinary surgeons and midwives, together with Directives 75/363/EEC, 78/1027/EEC and 80/155/EEC concerning the coordination of provisions laid down by law, regulation or administrative action relating to the activities of doctors, veterinary surgeons and midwives (89/594/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 49, 57 (1) and (2), first and third sentences, and 66 thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas certain technical amendents should be made to Directives 75/362/EEC (4), 77/452/EEC (5), 78/686/ EEC (6), 78/1026/EEC (7) and 80/154/EEC (8), as last amended by the Act of Accession of Spain and Portugal, concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications as doctors, nurses responsible for general care, dental practitioners, veterinary surgeons and midwives, and to Council Directive 75/363/EEC (9), as last amended by Directive 82/76/EEC (10), and Directives 78/1027/EEC (11) and 80/155/EEC (12), concerning the coordination of provisions laid down by law, regulation or administrative action in respect of the activities of doctors, veterinary surgeons and midwives, respectively, in order to take account in particular of changes in the titles of diplomas, certificates and other evidence of formal qualifications in these professions or in the designation of certain medical specializations, as well as of the establishment of certain new medical specializations or the discontinuing of certain former specializations which have taken place in some Member States; Whereas it is necessary to protect at Community level the rights acquired by the holders of former qualifications which are no longer awarded as a result of the above changes which have taken place in the rules of the Member State which awarded the qualification to them and to supplement where necessary in this connection the said Directives by appropriate provisions; Whereas it is advisable to provide, for reasons of equity, for transitional measures for certain holders of diplomas, certificates or other evidence of formal qualifications as ¹ veterinary surgeon and midwife awarded by the Republic of Italy and the Kingdom of Spain respectively following training not complying fully with Directives 78/1027/EEC and 80/155/EEC, HAS ADOPTED THIS DIRECTIVE: CHAPTER 1 Amendments relating to Directives 75/362/EEC and 75/363/EEC (mutual recognition of diplomas, certificates and other evidence of formal qualifications in medicine and coordination of the provisions laid down by law, regulation or administrative action relating to the activities of doctors) Article 1 Article 3 of Directive 75/362/EEC is hereby amended as follows: 1. under heading (a) ´in Germany': - point 2 is replaced by the following: ´2. the State examination certificate in medicine awarded by the competent authorities after 30 June 1988 and the certificate attesting to the practice of medicine during a period of practical training ( ´ ´Arzt im Praktikum'');', - point 2 becomes point 3, and ´those listed in point 1 above;' is replaced by ´those listed in points 1 and 2;' 2. (f) ´in Italy' is replaced by: ´(f) in Italy: ´ ´diploma di laurea in medicina e chirurgia'' (diploma of graduate in medicine and surgery) awarded by a university, accompanied by a ´ ´diploma di abilitazione all'esercizio della medicina e chirurgia'' (diploma conferring the right to practise medicine and surgery) awarded by the State Examining Commission;' 3. (j) ´in Greece' is replaced by: ´(j) in Greece: ´ ´PtzxÃ ­o Iatrikhw'' (degree in medicine) awarded by: - the faculty of medicine of a university, or - the faculty of health sciences, department of medicine, of a university;' 4. (k) ´in Spain' is replaced by: ´(k) in Spain: ´ ´TÃ ­tulo di Licenciado en Medicina y CirugÃ ­a'' (university degree in medicine and surgery) awarded by the Ministery of Education and Science or the rector of a university;'. Article 2 Article 5 (2) of Directive 75/362/EEC is hereby amended as follows: 1. the text concerning Belgium is replaced by: ´in Belgium: ´ ´Le titre d'agrÃ ©gation en qualitÃ © de mÃ ©decin spÃ ©cialiste/erkenningstitel van geneesheer specialist'' (formal evidence of having qualified as a medical specialist) issued by the Minister responsible for public health;' 2. under ´in France', the following indent is added: ´- ´ ´le diplÃ ´me d'Ã ©tudes spÃ ©cialisÃ ©es de mÃ ©decine dÃ ©livrÃ © par les universitÃ ©s;'' (diploma of specialized studies in medicine awarded by a university);' 3. under ´in the Netherlands', the text is amended as follows: - the existing text becomes the first indent; - the following indent is added: ´"- Het door de Sociaal-Geneeskundigen Registratie-Comissie (SGRC) afgegeven getuigschrift van erkenning en inschrijving in het Register von Sociaal-Geneeskundigen'' (certificate of approval and registration issued by the board of registration of doctors of social medicine);' 4. the text concerning Greece is replaced by: ´in Greece: "Titlos Iatrikis eidikotitas chorigoymenos apo tis Nomarchies'' (certificate of medical specialization) awarded by the prefectures;'. Article 3 Article 5 (3) of Directive 75/362/EEC is hereby amended as follows: 1. under ´anaesthetics': - the subheading relating to France is replaced by: ´France: anesthÃ ©siologie-rÃ ©animation chirurgicale', - the subheading relating to the Netherlands is replaced by: ´Netherlands: anesthesiologie'; 2. under ´general surgery': - the subheading relating to Spain is replaced by: ´Spain: cirurgÃ ­a general y del aparato digestivo'; 3. under ´ophthalmology': - the subheading relating to Belgium is replaced by: ´Belgium: opthalmologie-oftalmologie'; 4. under ´respiratory medicine': - the subheading relating to France is replaced by: ´France: pneumologie'; - the subheading relating to the Netherlands is replaced by: ´Netherlands: longziekten en tuberculose'; 5. under ´urology': - the subheading relating to France is replaced by: ´France: chirurgie urologique'; 6. under ´orthopaedics': - the subheading relating to France is replaced by: ´France: chirurgie orthopÃ ©dique et traumatologie'; 7. the following headings are added: ´- pathological anatomy . ´- United Kingdom: Germany: Pathologie Belgium: anatomie pathologique/ pathologische anatomie Denmark: patologisk anatomi og histo- logi eller vaevsundersoegelse France: anatomie et cythologie pathologique Ireland: morbid anatomy and histopathology Italy: anatomia patologica Luxembourg: anatomie pathologique Netherlands: pathologische anatomie United Kingdom: morbid anatomy and histopathology Greece: pathologiki anatomiki Spain: anatomÃ ­a patolÃ ³gica Portugal: anatomia patolÃ ³gica - neurology Germany: Neurologie Belgium: neurologie/neurologie Denmark: neuromedicin eller medicinske nervesygdomme France: neurologie Ireland: neurology Italy: neurologia Luxembourg: neurologie Netherlands: neurologie United Kingdom: neurology Greece: Nenrologia Spain: neurologÃ ­a Portugal: neurologia; - psychiatry Germany: Psychiatrie Belgium: psychiatrie/psychiatrie Denmark: psykiatri France: psychiatrie Ireland: psychiatry Italy: psichiatria Luxembourg: psychiatrie Netherlands: psychiatrie United Kingdom: psychiatry Greece: Psychiatriki Spain: psiquiatrÃ ­a Portugal: psiquiatria.' Article 4 Article 7 (2) of Directive 75/362/EEC is hereby amended as follows: 1. under ´biological haematology': - the following subheading is inserted: ´France: hÃ ©matologie', - in all the language versions other than the French and the Portuguese, the subheading relating to Spain is deleted; 2. ´pathological anatomy' is deleted; 3. under ´plastic surgery': - the subheading relating to France is replaced by: ´France: chirurgie plastique, reconstructrice et esthÃ ©thique'; 4. under ´thoracic surgery': - the subheading relating to France is replaced by: ´France: chirurgie thoracique et cardio-vasculaire'; 5. under ´paediatric surgery': - the following subheading relating to France is inserted: ´France: chirurgie infantile'; 6. under ´vascular surgery': - in the Dutch language version the title of the heading is replaced by ´chirurgie van bloedvaten', - the following subheading is inserted: ´France: chirurgie vasculaire', - the subheading relating to Italy is replaced by: ´Italy: chirurgia vascolare'; 7. under ´cardiology', the subheading relating to France is replaced by: ´France: pathologie cardio-vasculaire'; 8. under ´gastro-enterology': - the subheading relating to France is replaced by: ´France: gastro-entÃ ©rologie et hÃ ©patologie', - the subheading relating to Luxembourg is replaced by: ´Luxembourg: gastro-entÃ ©rologie', - the subheading relating to the Netherlands is replaced by: ´Netherlands: gastro-enterologie', - the subheading relating to Greece is replaced by: ´Greece: gastrenteologia'; 9. under ´rheumatology': - the following subheading is inserted: ´Denmark: reumatologi'; 10. under ´endocrinology': - the following subheading is inserted: ´France: endocrinologie - maladies mÃ ©taboliques', - the subheading relating to Luxembourg is replaced by: ´Luxembourg: endocrinologie, maladies du mÃ ©tabolisme et de la nutrition'; 11. under ´physiotherapy': - the subheading relating to Greece is replaced by: ´Greece: psysiki iatriki kai apokatastasi'; 12. ´neurology' and ´psychiatry' are deleted; 13. under ´neuro-psychiatry' the subheading relating to Greece is replaced by: ´Greece: nevrologia - psychiatriki'; 14. under ´dermato-venereology': - the subheading relating to France is replaced by: ´France: dermatologie et vÃ ©nÃ ©rÃ ©ologie', - the subheading relating to the Netherlands is replaced by: ´Netherlands: dermatologie en venerologie'; 15. under ´radiology': - the subheading relating to France is replaced by: ´France: Ã ©lectro-radiologie'; 16. under ´diagnostic radiology': - the following subheading is inserted: ´Germany: Radiologische Diagnostik', - the subheading relating to France is replaced by: ´France: radiodiagnostic et imagerie mÃ ©dicale'; 17. under ´radiotherapy': - the following subheading is inserted: ´Germany: Strahlentherapie', - the subheading relating to France is replaced by: ´France: oncologie, option radiothÃ ©rapie'; 18. under ´tropical medicine': - the subheading ´Belgium: mÃ ©decine tropicale/ tropische geneeskunde' is deleted; 19. under ´child psychiatry': - the following subheading is inserted: ´Ireland: child and adolescent psychiatry'; 20. under ´geriatrics': - the following subheading is inserted: ´Netherlands: klinische geriatrie'; 21. under ´renal diseases': - the following subheading is inserted: ´France: nÃ ©phrologie', - the following subheading is inserted: ´Luxembourg: nÃ ©phrologie'; 22. under ´community medicine': - the following subheading is inserted: ´France: santÃ © publique et mÃ ©decine sociale'; 23. ´occupational medicine' is amended as follows: (a) the title, except in the English language version, is amended as follows: 23. (a) - Portuguese language - Danish language version: ´arbejdsmedicin' - German language version: ´Arbeitsmedizin' - Greek languageversion: ´iatriki tis ergasias' - Spanish language version: ´medicina del trabajo' - French language version: ´mÃ ©decine du travail' - Italian language version: ´medicina del lavoro' - Dutch language version: ´arbeidsgeneeskunde' - Portuguese language version: ´medicina do trabalho'; (b) the following subheadings are inserted: 23. (b) ´Netherlands ´Germany: Arbeitsmedizin' ´Denmark: samfundsmedicin/ arbejdsmedecin' ´France: mÃ ©decine du travail' ´Italy: medicina del lavoro'; ´Netherlands: arbeids- en bedrijfsgeneeskunde' ´Greece: iatriki tis ergasias' ´Portugal: medicina do trabalho'; 24. under ´allergology': - the subheading relating to Greece is replaced by: ´Greece: allergiologia'; 25. under ´gastro-enterological surgery': - the following subheading is inserted: ´France: chirurgie viscÃ ©rale'; 26. the following headings are added: ´nuclear medicine: 26. ´United Kingdom: Germany: Nuklearmedizin Belgium: mÃ ©decine nuclÃ ©aire/ nucleaire geneeskunde France: mÃ ©decine nuclÃ ©aire Italy: medicina nucleare Netherlands: nucleaire geneeskunde United Kingdom: nuclear medicine Greece: pyriniki iatriki Spain: medicina nuclear Portugal: medicina nuclear; maxillo-facial surgery (basic medical training): France: chirurgie maxillo-faciale et stomatologie Italy: chirurgia maxillo-facciale Spain: cirugÃ ­a oral y maxilofacial; dental, oral and maxillo-facial surgery (basic medical and dental training): Germany: Zahn-, Mund-, Kiefer- und Gesichtschirurgie Belgium: stomatologie/chirurgie orale et maxillo-faciale, stomatologie/orale en maxillo-faciale chirurgie Ireland: oral and maxillo-facial surgery United Kingdom: oral and maxillo-facial surgery.' Article 5 Article 9 (3) of Directive 75/362/EEC shall be replaced by: ´3. In the case of nationals of the Member States whose diplomas, certificates and other evidence of formal qualifications in medicine or in specialized medicine do not conform with the qualifications or designations set out in Articles 3, 5 and 7, each Member State shall recognize as being sufficient proof the diplomas, certificates and other evidence of formal qualifications awarded by those Member States, accompanied by a certificate issued by the competent authorities or bodies. The certificate shall state that these diplomas, certificates and other evidence of formal qualifications in medicine or in specialized medicine were awarded following training in accordance with the provisions of Directive 75/363/EEC, referred to, as appropriate, in Article 2, 4 or 6 of the present Directive, and are treated by the Member State which awarded them as the qualifications or designations set out, as appropriate, in Article 3, 5 or 7 of the present Directive.' Article 6 Article 2 of Directive 75/363/EEC is hereby amended as follows: - the following provision is added to paragraph 1 (a): ´the training leading to the award of the diploma, certificate or other evidence of specialization in dental, oral and maxillo-facial surgery (basic medical and dental training) also entails the sucessful completion of the training course as a dental practitioner referred to in Article 1 of Directive 78/687/EEC (13);', - the following footnote is added: ´(14) OJ No L 233, 24. 8. 1978, p. 10.', - the following provision is added to paragraph 2: ´Issue of the diploma, certificate or other evidence of specialization in dental, oral and maxillo-facial surgery (basic medical and dental training) is also subject to possession of one of the diplomas, certificates or other evidence of qualifications as a dental practitioner referred to in Article 1 of Directive 78/687/EEC.', - paragraph 3 is replaced by: ´3. Within the time limit laid down in Article 9, Member States shall designate the authorities or bodies competent to issue the diplomas, certificates and other evidence of formal qualifications referred to in paragraph 1.' Article 7 The following indents shall be added to Article 4 of Directive 75/363/EEC at the end of the heading ´Second group': ´- pathological anatomy - neurology - psychiatry'. Article 8 Article 5 of Directive 75/363/EEC is hereby amended as follows: 1. under ´First group': - in the Dutch language version ´chirurgie van hart- en bloedvaten' is replaced by ´chirurgie van bloedvaten', - the following entry is added: ´- maxillo-facial surgery (basic medical training)'; 2. under ´Second group': - ´neurology', ´psychiatry' and ´pathological anatomy' are deleted, - except in the English language version ´occupational medicine' is replaced by: 2. - - Portuguese language - Danish language version: ´arbejdsmedicin' - German language version: ´Arbeitsmedizin' - Greek language version: ´iatriki tis ergasias' - Spanish language version: ´medicina del trabajo' - French language version: ´mÃ ©decine du travail' - Italian language version: ´medecina del lavoro' - Dutch language version: ´arbeidsgeneeskunde' - Portuguese language version: ´medicina do trabalho', - the following indents are added: ´- nuclear medicine, ´- dental, oral and maxillo-facial surgery (basic medical and dental training)'. Article 9 1. Those Member States which have repealed the provisions laid down by law, regulation or administrative action relating to the award of diplomas, certificates and other evidence of formal qualifications in neuro-psychiatry, radiology, thoracic surgery, vascular surgery, gastro-enterological surgery, biological haematology, physiotherapy or tropical medicine and have taken measures relating to acquired rights on behalf of their own nationals, shall recognize the right of nationals of the Member States to benefit from those same measures, provided their diplomas, certificates and other evidence of formal qualifications in neuropsychiatry, radiology, thoracic surgery, vascular surgery, gastro-enterological surgery, biological haematology, physiotherapy or tropical medicine fulfil the relevant conditions set out either in Article 9 (2) of Directive 75/362/EEC or in Articles 2, 3 and 5 of Directive 75/363/EEC and in so far as the said diplomas, certificates and other evidence of formal qualifications were awarded before the date on which the host Member State stopped awarding such diplomas, certificates and other evidence of formal qualification in the specialization concerned. 2. The dates on which the Member States concerned repealed the provisions laid down by law, regulation or administrative action in respect of the diplomas, certificates and other evidence of formal qualifications referred to in paragraph 1 are set out in the Annex. 3. Article 9 (4) of Directive 75/362/EEC and Article 15 of Directive 82/76/EEC are hereby deleted. CHAPTER 2 Amendments relating to Directive 77/452/EEC (mutual recognition of diplomas, certificates and other evidence of formal qualifications as nurse responsible for general care) Article 10 Article 1 (2) of Directive 77/452/EEC is hereby amended as follows: 1. under ´in the United Kingdom' the text is replaced by: ´State Registered Nurse or Registered General Nurse'; 2. under ´in Greece' the text is replaced by: ´Diplomatoychos i ptychioychos nosokomos, nosileftis i nosileftria'. Article 11 Article 3 of Directive 77/452/EEC is hereby amended as follows: 1. (f) ´in Italy' is replaced by: ´(f) in Italy: - the "diploma di infermiere professionale" awarded by State-recognized schools;' 2. (i) ´in the United Kingdom' is replaced by: ´(i) in the United Kingdom: - a statement of registration as a Registered General Nurse in Part I of the register maintained by the United Kingdom Central Council for Nursing, Midwifery and Health Visiting;' 3. (j) ´in Greece' is replaced by: ´(j) in Greece: - "To diploma Adelfis Nosokomas tis Anoteras Scholis Adelfon Nosokomon" (diploma of general nurse from the advanced school of general nursing), authenticated by the Ministry of Social Services or by the Ministry of Health and Social Welfare, or - "To ptychio Nosokomon toy Tmimatos Adelfon Nosokomon ton Paraiatrikon Scholon ton Kentron Anoteras Technikis kai Epangelmatikis Ekpaidefsis" (degree in nursing from the nursing sections of the paramedical schools at the advanced centres of technical and vocational training) awarded by the Ministry of Education and Religious Affairs, or - "To ptychio nosilefti i nosileftrias ton Technologikon Ekpaideftikon Idrymaton (TEI)" (degree in nursing from the technological training establishments) run by the Ministry of Education and Religious Affairs, or - "To ptychio tis Anotatis Nosileftikis tis Scholis Epangelmaton Ygeias, Tmima Nosileftikis toy Paneptistimioy Athinon" (degree in nursing from the faculty of health sciences, nursing section, University of Athens);' 4. (k) ´in Spain' is replaced by: ´(k) in Spain: "TÃ ­tulo de Diplomado en EnfermerÃ ­a'' (university diploma in nursing) awarded by the Ministry for Education and Science or the rector of a university'. Article 12 Article 4 of Directive 77/452/EEC is hereby amended as follows: - the two existing paragraphs become paragraph 1 and is preceded by ´1.', - the following paragraph is added: ´2. In the case of nationals of Member States whose diplomas, certificates and other evidence of formal qualifications as nurse responsible for general care do not conform with the qualifications or designations set out in Article 3, each Member State shall recognize as being sufficient proof the diplomas, certificates and other evidence of formal qualifications awarded by those Member States, accompanied by a certificate issued by the competent authorities or bodies. The certificate shall state that the diplomas, certificates and other evidence of formal qualifications as nurse responsible for general care were awarded following training in accordance with the provisions of Directive 77/453/EEC, referred to in Article 2 of the present Directive, and are treated by the Member State which awarded them as the qualifications or designations set out in Article 3 of the present Directive.' CHAPTER 3 Amendments relating to Directive 78/686/EEC (mutual recognition of diplomas, certificates and other formal evidence of qualifications as dental practitioner) Article 13 In Article 1 of Directive 78/686/EEC the text under the heading ´- in Italy' shall be replaced by the following: ´- in Italy: odontoiatra'. Article 14 In Article 5 of Directive 78/686/EEC the following subheading shall be added to paragraph ´1. Orthodontics': ´- in Greece: "Titlos tis Odootiatrikis eidikotitas tis Orthodontikis'' (title attesting to completion of specific orthodontic training) awarded by the competent authority recognized for that purpose.' Article 15 The following paragraph shall be inserted in Article 7 of Directive 78/686/EEC: ´3. In the case of nationals of Member States whose diplomas, certificates and other evidence of formal qualifications in dentistry or in specialist dentistry (orthodontics and oral surgery) do not conform with the qualifications or designations set out in Articles 3 and 5, each Member State shall recognize as being sufficient proof the diplomas, certificates and other evidence of formal qualifications awarded by those Member States, accompanied by a certificate issued by the competent authorities or bodies. The certificate shall state that the diplomas, certificates and other evidence of formal qualifications as dental practitioner or as specialist dental practitioner (orthodontics and oral surgery) were awarded following training in accordance with the provisions of Directive 78/687/EEC, referred to, as appropriate, in Article 2 or 4 of this Directive, and are treated by the Member State which awarded them as the qualifications or designations set out, as appropriate, in Article 3 or 5 of this Directive.' CHAPTER 4 Amendments relating to Directives 78/1026/EEC and 78/1027/EEC (mutual recognition of diplomas, certificates and other evidence of formal qualifications as veterinary surgeon and coordination of provisions laid down by law, regulation or administrative action in respect of the activities of veterinary surgeons) Article 16 The second subparagraph of Article 2 of Directive 78/1026/EEC is hereby replaced by the following: ´Where a diploma, certificate or other evidence of formal qualifications as listed in Article 3 was awarded before the implementation of this Directive, or was awarded after that date but following training commenced before that date, it shall be accompanied by a certificate from the competent authorities of the issuing Member State stating that it complies with Article 1 of Directive 78/1027/EEC.' Article 17 Article 3 of Directive 78/1026/EEC is hereby amended as follows: 1. (j) ´in Greece' is replaced by: ´(j) in Greece: "Ptychio ktiniatrikis" (diploma of veterinary surgeon) from the faculty of geotechnical sciences of the Aristotle University of Saloniki or the School of veterinary medicine of the Aristotle University of Saloniki;' 2. (k) ´in Spain' is replaced by: ´(k) in Spain: "TÃ ­tulo de Licenciado en VeterinarÃ ­a" (university degree in veterinary medicine) awarded by the Ministry of Education and Science or by the rector of a university;'. Article 18 Article 4 of Directive 78/1026/EEC is hereby replaced by the following: ´Article 4 1. In the case of nationals of Member States whose diplomas, certificates and other evidence of formal qualifications do not satisfy all the minimum training requirements laid down in Article 1 of Directive 78/1027/EEC, each Member State shall recognize as being sufficient proof the diplomas, certificates and other evidence of formal qualifications in veterinary medicine awarded by those Member States before the implementation of Directive 78/1027/EEC or awarded after that date but following training commenced before that date, accompanied by a certificate stating that those nationals have effectively and lawfully been engaged in the activities in question for at least three consecutive years during the five years prior to the date of isse of the certificate. 2. In the case of nationals of Member States whose diplomas, certificates and other evidence of formal qualifications as veterinary surgeon do not conform with the qualifications or designations set out in Article 3, each Member State shall recognize as being sufficient proof the diplomas, certificates and other evidence of formal qualifications awarded by those Member States, accompanied by a certificate issued by the competent authorities or bodies. The certificate shall certify that the diplomas, certificates and other evidence of formal qualifications as veterinary surgeon were awarded following training in accordance with the provisions of Directive 78/1027/EEC, referred to in Article 2 of this Directive, and are treated by the Member State which awarded them as the qualifications or designations set out in Article 3 of this Directive.' Article 19 The following paragraph is hereby added to Article 1 of Directive 78/1027/EEC: ´5. As a transitional measure and notwithstanding paragraph 2, Italy, whose provisions laid down by law, regulation or administrative action provided for a training programme which did not comply fully with that set out in the Annex when Directive 78/1026/EEC and this Directive took effect, may continue to apply those provisions to persons who commenced their veterinary training not later than 31 December 1984. Each host Member State shall be authorized to require of holders of diplomas, certificates or other evidence of formal qualifications as veterinary surgeon awarded by Italy following training commenced before 1 January 1985 that their diplomas, certificates and other evidence of formal qualifications be accompanied by a certificate stating that they have effectively and lawfully been engaged in the activities of veterinary surgeon for at least three consecutive years during the five years prior to the date of the issue of the certificate, unless the said diploma, certificate or other evidence of formal qualifications is accompanied by a certificate issued by the competent Italian authorities stating that it attests to training in full compliance with this Article and with the Annex.' Article 20 In the Annex to Directive 78/1027/EEC in the Greek language version under ´B. Specific subjects' the first indent of ´Group 2: Clinical sciences' ´Cheiroyrgiki' is hereby replaced by ´Maieftiki'. CHAPTER 5 Amendments relating to Directives 80/154/EEC and 80/155/EEC (mutual recognition of diplomas, certificates and other evidence of formal qualificactions as midwife and coordination of the provisions laid down by law, regulation or administrative action in respect of the activities and exercise of the profession of midwife) Article 21 Article 1 of Directive 80/154/EEC is hereby amended as follows: 1. under ´in the Federal Republic of Germany' the text is replacing by: ´Hebamme' or ´Entbindungspfleger'; 2. under ´in Greece' in text is replaced by: ´Maia' or ´Maieftis'. Article 22 Article 3 of Directive 80/154/EEC is hereby amended as follows: 1. under (a) ´in the Federal Republic of Germany' the first indent is replaced by: ´- the "Zeugnis ueber die staatliche Pruefung fuer Hebammen und Entbindungspfleger", award by the State examining board'; 2. under (h) ´in the Netherlands' in all the language versions other than the Dutch language version, ´vroedvrouwdiploma' is replaced by ´diploma van verloskundige'; 3. (i) ´in the United Kingdom' is replaced by: ´(i) in the United Kingdom: - a statement of registration as a midwife in Part 10 of the Register maintained by the United Kingdom Central Council for Nursing, Midwifery and Health Visiting'; 4. (j) ´in Greece' is replaced by: ´(j) in Greece: - the ´ ´PtzxÃ ­o MaÃ ­aw h Maiezth'' authenticated by the Ministry of Health and Welfare, - the ´ ´PtzxÃ ­o AnvtÃ ©raw Sxolhw Stelexvn ZgeÃ ­aw kai Koinvnikhw PrÃ ³noiaw, Tmhmatow Maieztikhw'' awarded by the faculty of health and social welfare workers, obstetrics section, of the advanced technical and vocational education centres or by the technological training establishments run by the Ministry of Education and Religious Affairs'; 5. (k) ´in Spain' is replaced by: ´(k) in Spain: the diploma of ´ ´matrona'' or ´ ´asistente obstÃ ©trico (matrona)'' or ´ ´enfermerÃ ­a obstÃ ©trica- ginecolÃ ³gica'', awarded by the Ministry of Education and Science;'. Article 23 The following new paragraph 3 is hereby added to Article 5 of Directive 80/154/EEC: ´3. Without prejudice to Article 4, in the case of nationals of Member States whose diplomas, certificates and other evidence of formal qualifications as midwife do not conform with the qualifications or designations set out in Article 3, each Member State shall recognize as being sufficient proof diplomas, certificates and other evidence of formal qualifications awarded by those Member States accompanied by a certificate issued by the competent authorities or bodies. The certificate shall state that the diplomas, certificates and other evidence of formal qualifications as midwife were awarded following training in accordance with the provisions of Directive 80/155/EEC, referred to in Article 2 of this Directive and are treated by the Member State which awarded them as the qualifications or designations set out in Article 3 of this Directive.' Article 24 The following paragraphs 5 and 6 are hereby added to Article 1 of Directive 80/155/EEC: ´5. Nothing in this Directive shall prejudice any facility which may be granted in accordance with their own rules by Member States in respect of their own territory to authorize holders of diplomas, certificates and other evidence of formal qualifications which have not been obtained in a Member State to take up and pursue the activities of midwife. 6. As a transitional measure and notwithstanding paragraphs 1 and 4, Spain, whose provisions laid down by law, regulation or administrative action provided for training which did not comply with this Directive when Directive 80/154/EEC and this Directive took effect, may continue to apply those provisions to persons who commenced their specific midwifery training not later than 31 December 1985. Each host Member State shall be authorized to require of holders of diplomas, certificates or other evidence of formal qualifications as midwife awarded by Spain following specific training commenced before 1 January 1986 that their diplomas, certificates and other evidence of formal qualifications be accompanied by a certificate stating that they have effectively and lawfully been engaged in the activities of midwife for at least three consecutive years during the five years prior to the date of the issue of the certificate, unless the said diploma, certificate or other evidence of formal qualifications is accompanied by a certificate issued by the competent Spanish authorities stating that it attests to training in full compliance with this Article and with the Annex.' Article 25 In Article 4 (6) of Directive 80/155/EEC in the Spanish language version the text shall be replaced by the following: ´6. llevar a cabo el parto normal cuando se trate de una presentaciÃ ³n de vÃ ©rtice, incluyendo, si es necesario, la episiotomÃ ­a, y, en caso de urgencia, realizar el parto en presentaciÃ ³n de nalgas.' Article 26 In Article 8 of Directive 80/155/EEC in the German language version the text shall be replaced by the following: ´Article 8 Spaetestens sechs Jahre nach Bekanntgabe dieser Richtlinie beschliesst der Rat auf Vorschlag der Kommission und nach Stellungnahme des Beratenden Ausschusses, ob die Ausnahme nach Teil B Nummer 3 des Anhangs geaendert oder aufgehoben werden soll.' Article 27 Part B of the Annex to Directive 80/155/EEC shall be replaced by the following: ´B. PRACTICAL AND CLINICAL TRAINING This training is to be dispensed under appropriate supervision: 1. Advising of pregnant women, involving at least 100 pre-natal examinations. 2. Supervision and care of at least 40 women in labour. 3. The student should personally carry out at least 40 deliveries; where this number cannot be reached owing to the lack of available women in labour, it may be reduced to a minimum of 30, provided that the student participates actively in 20 further deliveries. 4. Active participation with breech deliveries. Where this is not possible because of lack of breech deliveries practice may be in a simulated situation. 5. Performance of episiotomy and initiation into suturing. Initiation shall include theoretical instruction and clinical practice. The practice of suturing includes suturing of the wound following an episiotomy and a simple perineal laceration. This may be in a simulated situation if absolutely necessary. 6. Supervision and care of 40 women at risk in pregnancy, or labour or post-natal period. 7. Supervision and care (including examination) of at least 100 post-natal women and healthy new-born infants. 8. Observation and care of the new-born requiring special care including those born pre-term, post-term, underweight or ill. 9. Care of women with pathological conditions in the fields of gynaecology and obstetrics. 10. Initiation into care in the field of medicine and surgery. Initiation shall include theoretical instruction and clinical practice.' CHAPTER 6 Final provisions Article 28 Member States shall take the necessary measures to comply with this Directive by 8 May 1991. They shall forthwith inform the Commission thereof. Article 29 This Directive is addressed to the Member States. Done at Brussels, 30 October 1989. For the Council The President J.-P. SOISSON (1) OJ No C 353, 30. 12. 1987, p. 17, and OJ No C 322, 15. 12. 1988, p. 22. (2) OJ No C 235, 12. 9. 1988, p. 67, and OJ No C 256, 9. 10. 1989. (3) OJ No C 134, 24. 5. 1988, p. 29. (4) OJ No L 167, 30. 6. 1975, p. 1. (5) OJ No L 176, 15. 7. 1977, p. 1. (6) OJ No L 233, 24. 8. 1978, p. 1. (7) OJ No L 362, 23. 12. 1978, p. 1. (8) OJ No L 33, 11. 2. 1980, p. 1(9) OJ No L 167, 30. 6. 1975, p. 14. (10) OJ No L 43, 15. 2. 1982, p. 21. (11) OJ No L 362, 23. 12. 1978, p. 7. (12) OJ No L 33, 11. 2. 1982, p. 8. ANNEX Dates from which some Member States repealed the provisions laid down by law, regulation or administrative action concerning the award of the diplomas, certificates and other evidence of formal qualifications referred to in Article 9 of the Directive Gastro-enterological surgery 31 December 1971 BELGIUM Thoracic surgery 1 January 1983 Vascular surgery 1 January 1983 Neuro-psychiatry 1 August 1987, save for persons having commenced training before that date Gastro-enterological surgery 1 January 1983 DENMARK Biological haematology Physiotherapy 1 January 1983, save for persons having commenced training before that date and who have completed it by the end of 1988 Tropical medicine 1 August 1987, save for persons having commenced training before that date FRANCE Radiology 3 December 1971 Neuropsychiatry 31 December 1971 LUXEMBOURG Radiology Neuropsychiatry The diplomas, certificates and other evidence of formal qualifications are no longer awarded in respect of training commenced after 5 March 1982 NETHERLANDS Radiology 8 July 1984 Neuropsychiatry 9 July 1984